762 F.2d 1008
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MONROE HILL, PLAINTIFF-APPELLANT,v.UNITED STATES OF AMERICA, DEFENDANT-APPELLEE.
NO. 83-1699
United States Court of Appeals, Sixth Circuit.
3/26/85

ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN
BEFORE:  MARTIN and KRUPANSKY, Circuit Judges; and BERTELSMAN, District Judge.*
PER CURIAM.


1
Monroe Hill (Hill) was convicted of eight counts of knowingly making materially false statements for the purpose of obtaining favorable transaction terms on purchases from the United States Department of Housing and Urban Development (HUD), violations of 18 U.S.C Sec. 1010.  A direct appeal was taken to this court and resulted in an affirmance of the jury verdict.  United States v. Hill, 688 F.2d 18 (6th Cir.), cert. denied, ---- U.S. ----, 103 S.Ct. 498 (1982) (per curiam).  Subsequently, Hill brought this pro se habeas petition which the district court dismissed as, inter alia, 'unsupported and indeed frivolous'.  Nevertheless, in a five-page opinion the district court addressed the claims he was able to discern from the fifteen page habeas petition, specifically double jeopardy, improper court reporting, and ineffective assistance of counsel, and denied the writ.


2
Following a thorough review of the record and law applicable to the instant matter, this court is convinced that the district court properly denied Hill's request for relief.  Therefore, for the reasons set forth in the opinion of the court below, denial of Hill's habeas petition is AFFIRMED.



*
 Hon.  William O. Bertelsman, United States District Judge for the Eastern District of Kentucky, sitting by designation